                                  UNITED STATES OF AMERICA
                                FEDERAL TRADE COMMISSION
                                     WASHINGTON, D.C. 20580



Bureau of Competition
Health Care Division

September 9, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

Plaintiffs respectfully request that Defendant Martin Shkreli be directed to comply with the
Federal Rules of Civil Procedure and provide a privilege log detailing the basis for his privilege
claims over his communications with attorneys over lines monitored by the Bureau of Prisons
(“BOP”). The parties have met and conferred but are at impasse.

Relevant Background: As Your Honor is aware, the FTC collected some of Mr. Shkreli’s
monitored e-mails and phone recordings from the BOP during our pre-complaint investigation
and this litigation. The FTC then produced these materials in response to Defendants’ discovery
requests. In June 2020, Mr. Shkreli broadly asserted attorney-client privilege and work product
over “all of [his] communications with his attorneys.” ECF No. 224-2 at 2. After months passed
without Mr. Shkreli substantiating these privilege claims as required under Fed. R. Civ. P.
26(b)(5)(B), Plaintiffs moved for a ruling that none of these materials were privileged because
the communications were “not made in confidence.” ECF. No. 224 (quoting United States. v.
Mejia, 655 F.3d 126, 133 (2d Cir. 2011)). Mr. Shkreli asked the Court for additional time to
respond, claiming that our collection of these documents violated the Privacy Act and Fed. R.
Civ. P. 26 and 45. ECF No. 227. On August 20, the Court ordered Mr. Shkreli to provide
Plaintiffs a list of his attorneys and Plaintiffs to “make reasonable efforts to screen from review
communications between Shkreli and the identified attorneys.” ECF No. 231. The Court rejected
Mr. Shkreli’s Privacy Act and Federal Rules claims and permitted Plaintiffs to continue their
review of the rest of the BOP materials. Id.

On August 24, Mr. Shkreli provided Plaintiffs a list of attorneys and a list of Bates numbers of
communications that he believed fell within the order. Ex. A. Plaintiffs have worked diligently to
screen these documents from review. Plaintiffs appointed a paralegal from outside the case team
to review the materials, redact any communications with the identified attorneys, and sequester
the original versions. On September 2, Mr. Shkreli revised the list of attorneys to remove three
individuals. Ex. B. Plaintiffs’ outside paralegal de-redacted e-mails with the three individuals,
and Plaintiffs have now completed their screen of communications between the identified
attorneys and Mr. Shkreli.
During this process, Plaintiffs requested that Mr. Shkreli provide a privilege log to substantiate
his continued claims of privilege over the attorney communications. Ex. C. Mr. Shkreli declined,
stating that the Court’s order excuses him from this obligation. Ex. D.

Mr. Shkreli should be required to substantiate his privilege claims: Mr. Shkreli maintains
that the Court’s previous order establishes that all of his communications with his attorneys are
privileged. Plaintiffs do not interpret the Court’s order that way. We recognize that the Court did
not grant our request to rule that none of the BOP-monitored communications are privileged. But
we understand the Court’s order as allowing us to review the non-attorney communications now
while preserving our ability to challenge Mr. Shkreli’s privilege claims over the attorney
communications later on an individual document-by-document basis.

Mr. Shkreli should be required to comply with his obligations under Fed. R. Civ. P. 26(b)(5)(B)
and provide a log that will allow Plaintiffs to individually assess his privilege claims. When, as
here, a party claims privilege over “information produced” in the litigation, that party must
provide “the basis” for each privilege claim. See Fed. R. Civ. P. 26(b)(5)(B). In doing so, the
party must “be as specific as possible in identifying the information and stating the basis for the
claim” so that the party’s adversaries can “understand the basis for the claim” and challenge it if
appropriate. Fed. R. Civ. P. 26(b)(5)(B) advisory committee’s note to 2006 amendment; see also
Wright & Miller, Fed. Prac. & Proc. § 2016.1 (3d ed.) (explaining that a party claiming privilege
over already produced documents must “provide detail sufficient for presentation to the court” so
that its adversary may “present the issue to the court posthaste”) (emphasis added)).

There is good reason to question whether each and every communication between Mr. Shkreli
and his attorneys is, in fact, privileged. The attorney-client privilege “protects only those
disclosures—necessary to obtain informed legal advice—which might not have been made
absent the privilege.” Fisher v. United States, 425 U.S. 391, 403 (1976). “When an attorney is
consulted in a capacity other than as a lawyer, as (for example) a policy advisor, media expert,
business consultant, banker, referee or friend, that consultation is not privileged.” In re County of
Erie, 473 F.3d 413, 421 (2d Cir. 2007). Indeed, given that Mr. Shkreli and his attorneys all knew
that any communications were being monitored by the BOP, it seems plausible (if not likely) that
many of those communications avoided confidential legal matters. See Mejia, 655 F.3d at 133.

Plaintiffs respectfully request that the Court direct Mr. Shkreli to provide a privilege log by
September 25, which is over four months after he received most of these documents.

Sincerely,

/s/ Markus H. Meier

Markus H. Meier
Assistant Director




                                                  2
